Shaw C. J.
afterward delivered the opinion of the Court. In general it is considered, that a note is payable at any time on demand on the last day of grace, or day it becomes due. But where the parties have, by the terms of their contract, fixed an hour, before which it shall not be deemed payable, that agreement will govern. By making a note payable at a bank, the effect of the contract is, that the note shall be paid at some lime during the usual bank hours at such bank ; and there is no default, on which an action can be commenbed, until the close of such bank hours. If no particular bank is named, the hour will be determined by the usual banking hours at the bank or several banks, in the place where the note is payable. As no bank is open for the ordinary transaction of business immediately after twelve o’clock at night, and as the maker is not m default till the close of the usual bank hours, there was no cause of action when this attachment was made ; and therefore the action cannot be sustained. This case differs essentially from that of Whitwell v. Brigham, decided in Suffolk in 1837.

Plaintiff nonsuit.